Citation Nr: 1329827	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  10-04 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (claimed as breathing problems).

2.  Entitlement to service connection for a venereal disease (claimed as bumps on the penis).

3.  Entitlement to service connection for osteoarthritis of the left knee.

4.  Entitlement to service connection for osteoarthritis of the right knee.

5.  Entitlement to an increased rating for the lumbosacral strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at Law

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from April 2008, December 2008, and December 2009 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran then perfected timely appeals of these issues.

The Veteran's Virtual VA records were also reviewed and considered in preparing this remand, in addition to his paper claims file.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in order to afford the Veteran a Board videoconference or Travel Board hearing at the local RO in St. Petersburg, Florida.  In his February 2010 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing at the local RO before a Veterans Law Judge (VLJ).  In a July 2013 letter, the Veteran was scheduled for a Board videoconference hearing in September 2013.  However, in an August 2013 statement, the Veteran's private attorney requested that the hearing be postponed until he could be afforded a copy of the Veteran's claims file.  The attorney has now been provided a complete copy of the Veteran's claims file.  As such, a remand is required in order to afford the Veteran a Board videoconference or Travel Board hearing at the local RO in St. Petersburg, Florida.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference or Travel Board hearing at the local RO in St. Petersburg, Florida, for testimony on the issues currently on appeal.  When that action is completed, return the claims file to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



